DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	This office action is in response to applicant's Arguments/ Remarks filed on 09/14/2022. Claims 21-35 are pending, and claims 1-20 are previously cancelled. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 21-35  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 21-25, 27-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Jiang ( U.S. Patent Pub. # US 2014/0016683 A1). 
 Regarding claim 21, Forey et al discloses a termination circuit for receiving a signal from a communication channel (figures 1 and 5, a termination block 121; column 4, lines 6-12),  the termination circuit comprising: an inductor network including first and second inductors connected to each other in series to a node (figures 4- 5, from L0 to L5; column 6, lines 15-17 ,  the first (i.e.,L2) and second(i.e., L3) inductors connected to each other in series to a node (i.e., the connection point of L2, L3 and R2*), the inductor network configured to receive the signal from the communication channel (column 4, lines 6-12, “Transmitting entity 110 sends data signal… to receiver section 120 via communication channels…The incoming signal (from the perspective of receiver section 120)); a capacitor network comprising a plurality of capacitors connected to the inductor network (figure 5, CCT); a termination resistor connected to the inductor network and ground (figure 5, R1 to R3, column 4, lines 6-12, the termination resistor (i.e., R2 is connected to the inductor network and ground via L2, L3 and CCT), the termination resistor being configured to provide variable resistance and to adjust an impedance characteristic of the termination circuit (column 6, lines 21-26, “…resistors R2 and R2* are implemented using variable resistors that are responsive to control signals.”); and circuitry configured to output one or more control signals to  vary at least one of the termination resistor and the one or more of the plurality of capacitors to adjust a parameter of the signal received from the communication channel (column  7, lines 53-62).
Forey et al does not explicitly disclose one or more of the plurality of capacitors being configured to provide a variable capacitance, a first variable capacitor of the capacitor network with a first end connected to the node and a second end connected to an output of the termination circuit; the circuitry configured to output one or more control signals to  vary the one or more of the plurality of capacitors to adjust a parameter of the signal received from the communication channel
Jiang discloses a termination circuit for receiving a signal from a communication channel (figures 1A and 2, a receiver interface100/200; paragraph 0027), the termination circuit comprising: an inductor network including first and second inductors connected to each other in series to a node (figure 2, inductive elements 104/204 and 108/208, the inductive elements 104/204 and 108/208 are connected to each other in series to a node 106/206; paragraph 0027), the inductor network configured to receive the signal from the communication channel (paragraph 0027; the inductive elements 104/204 and 108/208 is configured to receive the signal from the communication channel 120/222), a capacitor network comprising a plurality of capacitors connected to the inductor network (figure 2, a capacitor 216/316 and adjustable capacitor circuit 110/210, the capacitor 216/316 and the adjustable capacitor circuit 110/210 are connected to the inductive elements 204 and 208; paragraph 0028) , one or more of the plurality of capacitors being configured to provide a variable capacitance (paragraphs 0024 and 0028, the adjustable capacitor circuit 110/210), a first variable capacitor of the capacitor network with a first end connected to the node and a second end connected to an output of the termination circuit (figure 2, the adjustable capacitor 110/210 or the capacitors 220 are connected to the node 206 and to an output of the termination circuit (i.e., the receiver interface); paragraphs 0027-0028); a termination resistor connected to the inductor network (figures 1A and 2, a resistive element 114/214; paragraphs 0023 and 0027); and circuitry configured to output one or more control signals to at least one of the capacitor network to vary the one or more of the plurality of capacitors to adjust a parameter of the signal received from the communication channel (paragraphs 0017, 0024 and  0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the impedance matching arrangement in the receiver circuit of Jiang into the receiver of Forey et al in order to reduce an impedance mismatch between a receiver interface and a transmission and to reduce the return loss of the signal received at the receiver interface (Jiang, paragraph 0015).

Regarding claim 22, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al further discloses wherein the parameter includes amplitude and wherein adjusting the parameter includes attenuating the amplitude of the signal (column 4, lines 16-24, “…input termination block 121 provides signal attenuation to handle a wide range of channels. For example, if the channel is clean and short (e.g., small signal attenuation attributed to channel loss), signal amplitude at the input termination block 121 could be undesirably high and compromise linearity of receiver section 120. By providing attenuation when needed, input termination block 121 helps maintain linearity of receiver section 120.”).

Regarding claim 23, Forey et al in view of Jiang discloses the apparatus of claim 22. Forey et al discloses wherein adjusting the parameter includes attenuating the amplitude by an attenuation factor, the circuitry varying the at least one of the termination resistor and the one or more of the plurality of capacitors based on the attenuation factor (column, 6 lines 59-62).

Regarding claim 24, Forey et al in view of Jiang discloses the apparatus of claim 22. Forey et al further discloses wherein adjusting the parameter includes attenuating the amplitude to a predetermined level by the circuitry by varying the at least one of the termination resistor and the one or more of the plurality of capacitors to reduce reflection of the signal across a bandwidth of the communication channel (column 4, lines 6-16 and lines 59-62). 

Regarding claim 25, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al further discloses wherein the circuitry is configured to adjust the parameter of the signal received from the communication channel in response to the communication channel being a low-loss communication channel (column 4, lines 16-24).

Regarding claim 27, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al does not disclose wherein: the plurality of capacitors includes a pair of capacitors connected across the output of the termination circuit and ground; and one capacitor in the pair of capacitors is a variable capacitor.  
Jiang discloses the plurality of capacitors includes a pair of capacitors connected across the output of the termination circuit and ground (figure 2, capacitors 220 are connected across the output of the termination circuit and ground); and one capacitor in the pair of capacitors is a variable capacitor (paragraphs  0028 and 0029, capacitors 220 are adjustable).  

Regarding claim 28, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al does not disclose wherein: the plurality of inductors includes first and second inductors connected to each other in series at a first node, the first inductor receiving the signal from the communication channel; the termination resistor is connected to the second inductor; and the plurality of capacitors includes first and second capacitors connected across the first node and the termination resistor and connected to each other at a second node to output the signal with the adjusted parameter.
Jiang discloses a plurality of inductors includes first and second inductors connected to each other in series at a first node(see figure 2, the inductive elements 204 and 208; paragraph 0027), the first inductor receiving the signal from the communication channel (figure 2, the inductive element 204; paragraph 0020); the termination resistor is connected to the second inductor(see figures 1A and 2, the resistive element 114/214; paragraphs 0023 and  0027); and the plurality of capacitors includes first and second capacitors connected across the first node and the termination resistor and connected to each other at a second node to output the signal with the adjusted parameter (figure 2, capacitors 220; paragraph 0028).

Regarding claim 29, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al does not disclose the termination circuit further comprising a third capacitor connected across the first and second inductors.
Jiang discloses termination circuit comprising a third capacitor connected across the first and second inductors (figures 1A and 2, a capacitive element 116/216; paragraphs 0022 and 0027).

Regarding claim 30, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al discloses wherein the termination circuit is configured to increase a linearity of the receiver across a target frequency range by adjusting the parameter of the signal (column 2, lines 59-67 and column 4, lines 16-24).

Regarding claim 33, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al does not disclose wherein the plurality of inductors includes a pair of inductors that are coupled to each other to form a matched pair of inductors. 
Jiang discloses the plurality of inductors includes a pair of inductors that are coupled to each other to form a matched pair of inductors (figure 2, the inductive elements 204 and 208; paragraph 0027).

4.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Jiang ( U.S. Patent Pub. # US 2014/0016683 A1) further in view of Bellaouar et al (U.S. Patent Pub. # US 2005/0070325 A1).
Regarding claim 26, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al discloses wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the at least one of the termination resistor (column 1, lines 63-66). 
Forey et al in view of Jiang does not explicitly discloses wherein the circuitry comprises an analog to digital converter configured to generate a digital code based on an output of the capacitor network, wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the at least the one or more of the plurality of capacitors based on the digital code.
Bellaouar et al discloses a receiver circuitry comprises an analog to digital converter configured to generate a digital code based on an output of a capacitor network (figure 2A, capacitors 52, 54 and ADCs 58, 60; paragraphs 0028-0029), wherein the circuitry is configured to generate the one or more control signals to adjust the parameter by varying the one or more of the plurality of capacitors based on the digital code (paragraphs 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analog to digital converter in receiver device of Bellaouar et al in to the receiver device of Forey et al in view of Jiang in order to convert the received analog signals into digital signals.

5.	Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Jiang ( U.S. Patent Pub. # US 2014/0016683 A1) further in view of Mostov et al (U.S. Patent # US 6,965,655 B1).
Regarding claim 31, Forey et al in view of Jiang discloses the apparatus of claim 21.  Forey et al  discloses a receiver comprising: a signal processing circuit coupled to an output of the capacitor network of the termination circuit (column 7, lines 42-49), the output being attenuated by the termination circuit due to the adjusted parameter of the signal (column 7, lines 50-65). As indicated above, Jiang discloses the termination circuit includes the capacitor network and a signal processing circuit coupled to an output of the capacitor network of the termination circuit (paragraphs 0028 and 0043
Forey et al in view of Jiang does not explicitly disclose the signal processing circuit being configured to process the output with reduced amount of power and device area due to an attenuation of the output by the termination circuit as compared to an amount of power and device area required without the attenuation. 
Mostov et al discloses a receiver comprising a signal processing circuit and the signal processing circuit being configured to process the output with reduced amount of power and device area due to an attenuation of the output by the termination circuit as compared to an amount of power and device area required without the attenuation (column 12, lines 16-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mostov et al in to the apparatus of Forey et al in view of Jiang in order to improve a receiver performance while minimizing power consumption.

Regarding claim 32, Forey et al in view of Yuan et al and Mostov et al discloses the apparatus of claim 31. Mostov et al discloses wherein: wherein the circuitry is configured to adjust a gain of signal processing circuit; and wherein an amount of the gain adjustment is inversely proportional to an amount of the adjustment of the parameter of the signal (figure 5, steps 106 and 110).

6.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Jiang ( U.S. Patent Pub. # US 2014/0016683 A1) further in view of Fontaine et al (U.S. Patent Pub. # US 2006/0055579 A1).
Regarding claim 34, Forey et al in view of Jiang discloses the apparatus of claim 21. Forey et al further discloses a receiver comprising: an equalizer configured to equalize a signal output by the termination circuit with the adjusted parameter (figure 1, CTLE, column 4, lines 36-43); a variable gain amplifier configured to amplify an equalized signal output by the equalizer (figure 1, VGA, column 4, lines 25-27).
Forey et al in view of Jiang does not discloses an analog to digital converter configured to convert an amplified analog signal output by the variable gain amplifier to a digital signal, wherein the circuitry is configured to generate the one or more control signals based on the digital signal output by the analog to digital converter.
Fontaine et al discloses a receiver comprising: an analog to digital converter configured to convert an amplified analog signal output by the variable gain amplifier to a digital signal (figure 2, VGA 108 and ADC 112, paragraph 0026), wherein the circuitry is configured to generate the one or more control signals based on the digital signal output by the analog to digital converter (paragraphs 0024 and 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an analog to digital converter in receiver of Fontaine et al   in to the receiver of Forey et al in view of Jiang in order to convert the received analog signals into digital signals.

7.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forey et al (U.S. Patent # US 10,284,394 B1) in view of Jiang ( U.S. Patent Pub. # US 2014/0016683 A1) further in view of Fontaine et al (U.S. Patent Pub. # US 2006/0055579 A1) further in view of Mostov et al (U.S. Patent # US 6,965,655 B1).
Regarding claim 35, Forey et al in view of Jiang and Fontaine et al discloses the apparatus of claim 34. Forey et al in view of Jiang and Fontaine et al does not discloses the receiver circuitry is configured to improve at least one of the following design parameters of the receiver: a bandwidth of the receiver by increasing a linearity of the receiver across a target frequency range by adjusting the parameter of the signal; by reducing power consumption and device area of the equalizer by adjusting the parameter of the signal as compared to an amount of power and device area required without the adjustment of the parameter of the signal; and by reducing power consumption and gain of the variable gain amplifier by adjusting the parameter of the signal as compared to the amount of power and gain required without the adjustment of the parameter of the signal.
Mostov et al discloses a receiver circuitry is configured to improve at least one of the following design parameters of the receiver (figure 4, a variable gain LNA and mixer; column 8, lines 40-43) : a bandwidth of the receiver by increasing a linearity of the receiver across a target frequency range by adjusting the parameter of the signal (figure 5, step 102: column 9, lines 12-18 and column 11, lines 16-23); by reducing power consumption and device area of the equalizer by adjusting the parameter of the signal as compared to an amount of power and device area required without the adjustment of the parameter of the signal (figure 5, step 110; column 11, lines 32-40); and by reducing power consumption and gain of the variable gain amplifier by adjusting the parameter of the signal as compared to the amount of power and gain required without the adjustment of the parameter of the signal (figure 5, step 106; column 11, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mostov et al in to the apparatus of Forey et al in view of Jiang and Fontaine et al in order to improve a receiver performance while minimizing power consumption.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649